UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-4208


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TERRYONTO MCGRIER, a/k/a Rodney Jones,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. David A. Faber, Senior District Judge. (2:93-cr-00196-1)


Submitted: October 14, 2021                                   Decided: October 18, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John H. Tinney, Jr., HENDRICKSON & LONG, PLLC, Charleston, West Virginia, for
Appellant. Lisa G. Johnston, Acting United States Attorney, Courtney L. Cremeans,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terryonto McGrier appeals his 60-month revocation sentence. He argues that this

upward variant sentence is substantively unreasonable. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release. This Court will affirm a revocation sentence if it is within the statutory

maximum and is not plainly unreasonable.” United States v. Patterson, 957 F.3d 426, 436

(4th Cir. 2020). “[T]his Court must first determine whether the sentence is procedurally or

substantively unreasonable.” Id. “Only if a sentence is either procedurally or substantively

unreasonable is a determination then made as to whether the sentence is plainly

unreasonable—that is, whether the unreasonableness is clear or obvious.” Id. at 437

(internal quotation marks omitted).

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” United

States v. Coston, 964 F.3d 289, 297 (4th Cir. 2020) (internal quotation marks omitted),

cert. denied, 141 S. Ct. 1252 (2021); see 18 U.S.C. § 3583(e) (listing applicable factors).

“A revocation sentence is substantively reasonable if, in light of the totality of the

circumstances, the court states an appropriate basis for concluding that the defendant

should receive the sentence imposed.” Coston, 964 F.3d at 297 (internal quotation marks

omitted).




                                              2
       McGrier argues that his revocation sentence is substantively unreasonable because

the district court created an unwarranted sentencing disparity by varying upward. * While

the Guidelines recommend an appropriate sentence in typical cases, we conclude that the

court did not err, plainly or otherwise, in imposing an upward variant sentence in this case.

As the court explained, McGrier has spent most of his life committing crimes without

regard to the safety of others and without remorse for his actions.         The court also

appropriately considered that McGrier squandered the opportunity he received through a

prior sentence reduction and breached the court’s trust by engaging in serious criminal

conduct soon after his release and by completely disregarding his probation officer.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
        Although McGrier does not raise the issue, we have confirmed that his revocation
sentence is procedurally reasonable. See United States v. Provance, 944 F.3d 213, 218 (4th
Cir. 2019).

                                             3